DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-19
The following claim(s) is/are amended: 1, 19
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 20
Claim(s) 1-12, 17-19 is/are rejected. Claims 13-16 are objected to.


Response to Arguments
Applicant’s arguments filed in the amendment filed 7/9/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Objections
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Amacker (US Pub. 2017/0235707) in view of Fink (US Pub. 2017/0242737).
With respect to Claim 1, Amacker teaches a method for distributed code execution involving a first serverless computing infrastructure, (Spec, para. 2 defines serverless computing as an execution model in which a cloud provider runs the server. Thus serverless computing does not mean “without a server” but means without co-ownership of a client and server (see also original Claim 3, placing a web server in the infrastructure). Amacker, Fig. 1, paras. 2, 14-19; Clients act as “donors” for the work of web servers over the internet, which suggests that the client is not owned by the same people as the web server. See also para. 30; registration of donor browsers. Further, because Applicant admits that the serverless computing structure preexists (see Spec, Background, para. 2), Examiner takes official notice of the serverless computing infrastructure in the event that Amacker is insufficient to suggest it. See also Fink, para. 32-33; platform and infrastructure as a service.)
the first serverless computing infrastructure comprising one or more first infrastructure nodes, (Fig. 2, paras. 24-28; web-based distributed computing service takes in jobs, assigns them to donor browsers, and receives results)
the one or more first infrastructure nodes comprising a first invocation controller node (Figs. 1-2, para. 24; web-based distributed computing service may be performed by web server, application server, data store, or other computing resource)
and one or more first executing nodes, (An executing node is not particularly defined, but appears to be an internal node for distributed computing. Because part of the function of distributed computing is managing data, the internal device which performs the job coordination or inter-browser messaging, Fig. 2, para. 25, would be a first executing node. Regardless, because Amacker anticipates external nodes performing distributed processing, see Figs. 1-2, para. 24; web browsers are in client devices, and further recognizes that the network connecting a client and the servers may be a local access network or an intranet, Fig. 1, para. 16, Amacker posits that internal computing resources can also be used for execution. Alternatively, it would have been obvious to one of ordinary skill, prior to the effective filing date, to apply the distributed processing technique applied to external clients to internal computing resources for the same distributed benefit, Amacker, para. 2. See also MPEP 2143(I)(C) and (D). See also Fink, para. 38; hybrid cloud, which includes both private and public nodes that are bound together.)
the one or more first infrastructure nodes being communicatively coupled to one or more client nodes, (Fig. 1, para. 14-19; client connected to servers through network.)
the one or more client nodes being external to the one or more first infrastructure nodes, (Fig. 1, para. 16; network could be the internet or wide area network as opposed to intranet or local area network. This limitation is further admitted as part of the admission of a serverless computing admission, see Spec, paras. 2-3. See also Fink, paras. 30-38; when providing services, the services may be deployed in a private, community, public or hybrid cloud. A hybrid cloud has some nodes being external to other nodes.)
wherein the event information includes at least one execution requirement, wherein the least set of privacy features of the at least one execution requirement dictates the processing of the event information (Event and privacy information will be taught later. para. 30-34; System receives job with name, code, data. Code is parsed to detect features that are utilized by the code. It would have been obvious to one of ordinary skill to have the requesting device include the required features of the code to avoid having the intake component having to parse the code to prevent bottlenecking and allow the system to process more jobs. Further, it is simple substitution (see MPEP 2143(I)(B)) because the different is simply substituting actions performed by the system for actions performed by the client. Similarly, it is obvious to try (see MPEP 2143(I)(E)) because there are only three reasonable outcomes – either the requesting device figures out what features are required, or the system does, or the distributed work environment does.)
identifying an application logic associated with the event information; (“Events” will be taught later. paras. 31-32; system receives a request for a job. System ensures that browser-executable job units are present and assignable to donor browsers, which is identifying browser execution logic. Para. 34; job is indexed and job data including necessary browser features is added to the data store, which is an identifiable application logic. See also paras. 45-47; donor browsers receive job code and job data, which means the system is able to identify application logic to assign to them.)
receiving, from an invoker group, at least one support identifiers from each of one or more candidate nodes of the invoker group (paras. 30, 34-35, 40; donor browsers include their features during registration.)
wherein the invoker group comprises one of the one or more first executing nodes and one of the one or more client nodes; (para. 35; system determines working set of donor browsers for executing the distributed job. Fig. 2, Paras. 25, 35-38; job coordinator component and messenger, which suggests an internal selection to receive the job results. Regardless, it would have been obvious to one of ordinary skill to include an internal first executing node in the group so that the central job status can be determined locally, see para. 39; job requestor can request status and status is determined. One would be motivated to have an internal node oversee the job because donor browsers may leave at any time, see paras. 14, 36, 48.)
selecting, from the invoker group, a candidate node to act as an invoker node, (para. 35; working devices are selected for the job)
wherein the invoker node executes the application logic, (Fig. 5, paras. 35-38; system assigns work units to donors which process them and return results. See also Fig. 7, paras. 45-47; donor browser receives job code and job data, and performs processing.)
the invoker node having the at least one support identifiers corresponding to the least set of privacy features of the at least one execution requirement; (Privacy will be taught later. paras. 34-36; browsers are selected based on the features required by the code. Para. 14; browsers filtered by features or functionality required by code.)
causing the invoker node to execute the application logic; (Fig. 5, paras. 35-38; system assigns work units to donors which process them and return results. See also Fig. 7, paras. 45-47; donor browser receives job code and job data, and performs processing.)
causing the invoker node to provide a result of the executed application logic; (para. 47; donor browser processes and returns results.)
(para. 38; results of work are received.)
But Amacker does not explicitly teach events.
Fink, however, does teach the method comprising, by the first invocation controller node: receiving an event information; (While Amacker does not use the term “event,” Amacker does use the reception of a job request as a trigger for processing, see para. 31. Examiner asserts that this may be an event within the broadest reasonable interpretation of the term. Regardless, to teach event processing, Examiner cites Fink, para. 3, 47-53, 95; event selected from event feed with parameters for service to be completed.)
Including an indicator requesting a least set of privacy features (First see Amacker, para. 34; jobs have feature requirements, which is a least set of requirements. Then see Fink, paras. 30-38; when providing a service, the service may be deployed in a private, community, public or hybrid cloud. A private cloud is managed by the organization, whereas the public cloud is made available to the general public. Thus it would have been obvious to one of ordinary skill prior to the effective filing date to request a private cloud usage to prevent the information being disseminated to the public. See also Amacker, para. 29, 32; browsers may provide differing levels of security. Para. 16, 50; differing connections such as a vpn or intranet may be used.)
Determining, based on the least set of privacy features of the at least one execution requirement, if the application logic requires internal execution on one of the one or more first executing nodes; (para. 44; security provides for protection of data. para. 40; nodes may be grouped in one or more private, public or hybrid networks. paras. 30-38; when providing a service, the service may be deployed in a private, community, public or hybrid cloud. A private cloud is managed by the organization, whereas the public cloud is made available to the general public. Thus it would have been obvious to one of ordinary skill prior to the effective filing date to request a private cloud usage to prevent the information being disseminated to the public.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Amacker with the events of Fink in order to allow multiple users to invoke multiple services through a uniform interface. (Fink, paras. 5-7, 52)

With respect to Claim 2, modified Amacker teaches the method of claim 1, and Amacker also teaches wherein the invoker node executes within a software framework, and wherein the execution of the application logic comprises interpreting the application logic by the software framework. (paras. 28-29, 35-37, 45-47; donor devices execute processing via the web browser execution environment.)

With respect to Claim 3, modified Amacker teaches the method of claim 2, and Amacker also teaches wherein the communicative coupling between one of the one or more client nodes and the one or more first infrastructure nodes comprises a session between the one of the one or more client nodes and a web server, (para. 48; closing of the session, which means that a session was established. See also paras. 28-29, 35-37, 45-47; processing done via web browsers.)
 (paras. 16, 18-19; web server receives requests and serves content. Para. 30; donor browsers register by visiting a web page. Para. 44-47; web page requested by donor browsers includes the distributed computing participation component.)
receiving an availability information, wherein the availability information is generated by the software framework in response to the web page being loaded by the web browser; (paras. 30, 44-45, 47; donor registers and provides availability, capability, and status.)
and determining a membership of the one of the one or more client nodes in the invoker group based on the availability information. (para. 35-36, 47; assignment based upon available nodes, their capabilities, and their status.)

With respect to Claim 4, modified Amacker teaches the method of claim 1, and Amacker also teaches wherein each invoker node from the invoker group further comprises: receiving a health status information of each of the invoker nodes according to a predetermined schedule; (Fig. 7, para. 30, 35, 44-45; candidate system may register for processing. Participation component may periodically refresh to show availability, which is a health status. Para. 39; work status may be reported. Para. 40; assignment of work due to timeout. Para. 14, 35-36; assignment of additional work because donors may leave or there may be processing errors. Para. 47; donor browser is determined to be overtaxed. Examiner notes that one of ordinary skill prior to the effective filing date would have recognized that the periodic refreshment technique for availability may be equally applied to the other status indicators for predictable results and is therefore obvious, see MPEP 2143(I)(C) and (D).)
and determining a membership of each of the invoker nodes, from the invoker group, based on the health status information. (para. 35-36; assignment of jobs may take into account other jobs being performed by browser. Para. 14, 35-36; assignment of additional work because donors may leave or there may be processing errors. Para. 47; donor browser may deregister due to being overtaxed.) 

With respect to Claim 5, modified Amacker teaches the method of claim 1, and Amacker also teaches wherein the one or more first infrastructure nodes further comprise a first application repository node, wherein the first application repository node stores one or more hosted application logics, the one or more hosted application logics comprising the application logic, (para. 14, 31-32, 34; job code is received and stored in the data store. Para. 46; donor browser requests and receives job code for doing its assigned work.)
the method further comprising: tracking an execution indicator specific to the one or more hosted application logics; (Examiner notes that these limitations could refer to required resources of a not-yet-deployed application, and the initial selection of an invoker node, or they could refer to tracking the active processing and adding additional nodes to an already-running application. Para. 34; system tracks required browser capabilities and features for a given job code, which is a predeployment execution indicator. para. 39, 47; system tracks work status and performance metrics for the work such as processing time, which are running execution indicators.)
aggregating the execution indicator into a capacity figure specific to the one or more hosted application logics; (paras. 34-35; system determines a working set of browsers by comparing browser feature requirements and considering other distributed jobs that the browser is running, which is a predeployment aggregation of execution indicators. para. para. 39; job status may be determined and reported to the requestor. Because the status is the status of assignments to multiple distributed devices, the status is an aggregated running execution indicator.)
and in response to the capacity figure specific to the one or more hosted application logics is within a predetermined low-capacity range, selecting one of the one or more client nodes as the invoker node. (paras. 34-35; system assigns a job to a browser based on feature and workload capacity, which is a predeployment assignment based on insufficient group capacity, i.e. more donors are needed in the initial formation of the group and these donors are candidates. Paras. 36, 38-40; System may assign the same work to multiple donors to ameliorate churn or errors, or may assign work because of a timeout. Para. 47; system tracks “late” processing status. i.e. If donors leave, capacity to complete may be low. If errors occur, capacity to be on time may drop. If a donor becomes overtaxed and is late, the timedout work may be reassigned. These are all examples of assigning a node to perform work because the running execution indicators are insufficient.)

(paras. 30, 35, 40; client nodes register to donate browser-based processing. Para. 35; assignment based upon browser capabilities. Para. 40; system determines a timeout or error in processing. Para. 47; browser indicates it is overtaxed. See also Fink, para. 44; resources are provided pursuant to a SLA.)
wherein the event information further comprises an execution requirement, (paras. 34-36; job may have feature requirements. Paras. 39-40, 47; donor may be overtime of expected processing time, which is an execution requirement. See also Fink, para. 44; SLA, which are execution requirements.)
wherein selecting the invoker node further comprises determining the candidate node with an agreement to the execution requirement by comparing the execution requirement to a respective one or more support identifiers received from each candidate node in the invoker group; (paras. 35-36; system selects donor nodes from available nodes to work on the job based on requirements associated with the submitted job and the capabilities of registered or requesting nodes.)
and selecting the candidate node with the agreement as the invoker node. (It would have been obvious to one of ordinary skill prior to the effective filing date to select the node with the best fit in order to efficiently provide services by matching appropriate devices with their tasks.)
(paras. 30-38; when providing a service, the service may be deployed in a private, community, public or hybrid cloud. A private cloud is managed by the organization, whereas the public cloud is made available to the general public. Thus it would have been obvious to one of ordinary skill prior to the effective filing date to request a private cloud usage to prevent the information being disseminated to the public. See also Amacker, para. 29, 32; browsers may provide differing levels of security. Para. 16, 50; differing connections such as a vpn or intranet may be used. See also Amacker, para. 29, 32; browsers may provide differing levels of security. Para. 16, 50; differing connections such as a vpn or intranet may be used.) 
The same motivation to combine as the parent claim applies here.

With respect to Claim 9, modified Amacker teaches the method of claim 1, and Amacker also teaches wherein the communicative coupling of the one or more first infrastructure nodes comprises a permanent connection between the first invocation controller node and each of the one or more first executing nodes, (para. 16; wired connection.)
and wherein the communicative coupling of the one or more first infrastructure nodes to the one or more client nodes comprises a connection via a wide-area network.  (para. 16; wide-area network)

(para. 38; system allows for load balancing between clouds, which is a global load balancer. Amacker already taught that assignment can be based upon any suitable task assignment or allocation, paras. 35-36, such as selecting non-overloaded nodes, see paras. 40, 47.)
The same motivation to combine as the parent claim applies here.
And Amacker also teaches wherein, if a predetermined dispatch condition is fulfilled, the selection comprises selecting the dispatching node as the invoker node, (paras. 35-36, 40, 47; assignment based upon any condition such as features supported or node not being overloaded.)
the global load balancer being further communicatively coupled to one or more second serverless computing infrastructures, each of the one or more second serverless computing infrastructures comprising one or more communicatively coupled second infrastructure nodes, the one or more communicatively coupled second infrastructure nodes comprising a second invocation controller node and one or more second executing nodes; and the causing of the invoker node to execute the application logic and provide a result of the execution comprises, via the dispatching node, causing the global load balancer to: select one of the one or more second executing nodes of the selected one or more second serverless computing infrastructures to execute the application logic; cause the second invocation controller node of the selected one or more second serverless computing infrastructures to: select one of the one or more second executing nodes of the selected (These limitations are simply a command to have a second infrastructure do the same processing that would have been done by the first infrastructure in a single-infrastructure embodiment. Examiner incorporates all of the previous citations for the first infrastructure herein, and duplication of parts is not a patentable act unless a new or unexpected result is produced, see MPEP 2144.)

With respect to Claim 11, modified Amacker teaches the method of claim 10, and Amacker also teaches wherein the predetermined dispatch condition comprises selecting the dispatching node as the invoker node if an aggregate current capacity utilization of the one or more first executing nodes exceeds a predetermined first threshold value. (paras. 14, 34-36; system avoids overtaxing by considering if there are competing jobs for resources. Para. 40, 47; system reassigns work based on overtaxing of resources or timeout. It would have been obvious to one of ordinary skill, prior to the effective filing date, to make the dispatcher node the invoker node because that would result in load balancing and prevent overtaxation of computing resources in the first serverless computing infrastructure.)

With respect to Claim 12, modified Amacker teaches the method of claim 10, and Amacker also teaches wherein the selection of one of the one or more second serverless computing infrastructures for executing the application logic is based on one or more of the following status (paras. 30, 35, 40; client nodes register to donate browser-based processing. Para. 35; assignment based upon browser capabilities. Para. 40; system determines a timeout or error in processing. Para. 47; browser indicates it is overtaxed. para. 29, 32; browsers may provide differing levels of security. Para. 16, 50; differing connections such as a vpn or intranet may be used. See also Fink, para. 44; resources are provided pursuant to a SLA.)
And Fink also teaches and an indicator for support of private execution. (paras. 30-38; when providing a service, the service may be deployed in a private, community, public or hybrid cloud. A private cloud is managed by the organization, whereas the public cloud is made available to the general public. Thus it would have been obvious to one of ordinary skill prior to the effective filing date to request a private cloud usage to prevent the information being disseminated to the public. See also Amacker, para. 29, 32; browsers may provide differing levels of security. Para. 16, 50; differing connections such as a vpn or intranet may be used. See also Amacker, para. 29, 32; browsers may provide differing levels of security. Para. 16, 50; differing connections such as a vpn or intranet may be used.) 
The same motivation to combine as the parent claim applies here.

With respect to Claim 17, modified Amacker teaches the method of claim 10, and Amacker also teaches wherein the global load balancer further utilizes a second application repository, further comprising: if the application logic is not registered at the second application repository, (para. 14, 31-32, 34; job code is received and stored in the data store. Duplication of parts is not a patentable act unless a new or unexpected result is produced, see MPEP 2144.)

With respect to Claim 18, modified Amacker teaches the method of claim 10, and Amacker also teaches wherein the event information comprises an identifier requiring compliance with a regulation specification, (para. 32, 34-36; donor browsers submit their features during registration. Job has execution and browser functionality and feature requirements.)
and wherein the selected one or more second serverless computing infrastructures complies with the regulation specification, the dispatch condition comprises: selecting the dispatching node as the invoker node if the first serverless computing infrastructure is not compliant with the regulation specification, wherein the selection of the one or more second serverless computing infrastructures for executing the application logic is restricted to the one or more second serverless computing infrastructures that are compliant. (para. 32, 34-36; system selects donors based on browsers that meet the browser feature requirements.)

With respect to Claim 19, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Amacker also teaches a computer program product including one or more computer readable storage mediums collectively storing program (paras. 52-54; processor and computer readable storage mediums.)


Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Amacker (US Pub. 2017/0235707) in view of Fink (US Pub. 2017/0242737), and further in view of Soundararajan (US Pub. 2015/0334203).
With respect to Claim 6, modified Amacker teaches the method of claim 1, but does not explicitly teach keeping application logic initialized.
Soundararajan teaches further comprising: causing the invoker node to keep the application logic initialized after the execution. (Initializing the application logic was previously taught. Soundararajan, para. 11, 37, 41-42, 49-52; node maintains data to perform a job in a local cache in anticipation that a later job may require the node to call upon the data in the future.)
It would have been obvious to combine the method of modified Amacker with the keeping the application logic initialized in order to more quickly process jobs by retrieving data more efficiently. (Soundararajan, para. 51, 56)

With respect to Claim 7, modified Amacker teaches the method of claim 6, and Soundararajan also teaches wherein the selecting, from the invoker group, the invoker node for (para. 51, 56; job tasks are assigned based on whether the data to perform a task, or a portion of the data, is already present in the memory of a node. In other words, the system prefers already-configured nodes when assigning jobs.)
The same motivation to combine that applies to the parent claim applies here.


Alternate Grounds
Claims 1-5, 8-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Amacker (US Pub. 2017/0235707) in view of Fink (US Pub. 2017/0242737), and further in view of Mozealous (US Pat. 10,498,625).
With respect to Claim 1, Amacker and Fink teach as above, but under this ground of rejection do not teach wherein the event information includes at least one execution requirement, wherein the at least one execution requirement dictates the processing of the event information.
Mozealous, however, does teach wherein the event information includes at least one execution requirement, wherein the at least one execution requirement dictates the processing of the event information (col. 3, lns. 58-67 and col. 4, lns. 22-47; client request includes worker node criteria which has parameters for a testing environment for processing code. System queries for nodes that match the criteria and assigns the test to them.) 
(Mozealous, col. 1, lns. 5-20)
The same citation would apply, mutatis mutandis, to all other claims.


Remarks
Applicant argues at Remarks, pg. 11 that the newly amended privacy features and internal/external execution features of Claim 1 render the claims non-obvious “because Amacker solely contemplates external execution.”
Examiner begins by construing the claims. Applicant’s specification does not define privacy. Examiner originally construed “privacy” limitations as security limitations that prevented interception and cited Amacker, paras. 29, 32 (see Claims 8, 12). Examiner still finds that interpretation proper (as being within the broadest reasonable interpretation) and therefore maintains the Amacker citations, but in addition now cites Fink, paras. 30-38 which detail that when providing services, a hybrid cloud may be used.
Applicant’s chief complaint against Amacker in the interview and later the filed Remarks was that Amacker simply uses computing power from individuals who offer it, while the instant invention posits using either internal and external devices. But the distinction is merely one of ownership and perhaps whether devices are specially networked. Examiner agrees that is a difference from Amacker, but does not agree it is a non-obvious distinction. Applicant’s Background admits the existence of Function-as-a-service (FaaS) (para. 5) Fink discloses clouds, and essentially what Applicant seeks a removal of the 103 rejection for is the notion that entities 
Examiner finds the combination teaching of using public and private clouds renders the privacy feature and internal/external question obvious, and maintains the rejection. Further, Examiner asserts that the browser execution context of Amacker, para. 29, which “maintains a set of standard with respect to security…” which is used to assign jobs based on matching features is also a determination based on a least set of privacy features, and that together with Fink’s disclosure of public/private clouds or Amacker’s own disclosure of VPNs renders the internal/external limitation obvious.
Applicant’s remaining arguments to the dependents of Claim 1 or similar Claim 19 are derivative of the above and therefore moot.
Claims 1-12, 17-19 are rejected. Claims 13-16 are objected to.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449